IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

MICHAEL LEWIS-STEVEN JOHNS,

              Petitioner,

v.                                                      Case No. 5D18-1356

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 8, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Michael Lewis-Steven Johns, Malone, pro
se.

Pamela Jo Bondi, Attorney General
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the December 6, 2017

order denying motion for postconviction relief rendered in Case No. 2013-CF-390, in the

Circuit Court in and for Citrus County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.

PALMER, ORFINGER and WALLIS, JJ., concur.